Order entered January 22, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00965-CV

           ALFONSO WILBURN AND DELORIS ANN WILBURN, Appellants

                                               V.

         VALLIANCE BANK AND COLEMAN & PATTERSON LLC, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-14629

                                           ORDER
       Before the Court is appellants’ January 14, 2015, agreed motion to extend briefing

deadlines. In the motion, the parties request a twelve day extension for appellees to update their

brief and an additional twenty days for appellants to file a reply brief. We GRANT the agreed

motion. Appellees’ may amend their brief to be filed no later than February 3, 2015. Appellants’

shall file their reply brief within TWENTY DAYS after appellees file any amended brief.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE